Citation Nr: 0214639	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for chronic obstructive 
pulmonary disease.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of service connection for chronic 
obstructive pulmonary disease (COPD).  He subsequently 
perfected an appeal regarding this issue.


REMAND

In his Substantive Appeal (VA Form 9) submitted in February 
2000, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board at the RO.  The 
requested hearing was scheduled, and he was notified of the 
date and time of his hearing in a July 2001 letter from the 
RO.  However, he subsequently failed to report for this 
hearing.  

In a January 2002 Report of Contact the RO indicated that the 
veteran stated that he missed his scheduled hearing because 
the information was mailed to the wrong address.  The veteran 
wanted to reschedule the hearing.  It does not appear as 
though the RO rescheduled the requested travel board hearing.  
Hence, a remand is in order.  A hearing on appeal will be 
granted if the appellant or the appellant's representative 
expresses a desire to appear in person. 38 C.F.R. § 20.700(a) 
(2002).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity to present testimony at the requested hearing, a 
remand is required.  See 38 U.S.C.A. § 7107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.700(a) (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



